DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 6/30/2021.  Claims 1-20 are pending in the case.  Claims 1, 10, and 15 are independent claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rhee et al. (US 2019/0155571 A1, hereinafter Rhee).

As to independent claim 1, Rhee discloses a system comprising:
one or more processors (figure 2 part 150);
and one or more computer storage media (figure 2 part 140) storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform a method, the method comprising:
rendering, at a client application, a first instance of the client application (“The integrated intelligent service UI 1921 may include a dialogue box area 1921a, an instruction hint area 1921b, and a display area 1921c,” paragraph 0233 lines 6-9);
detecting, at the client application, a user action of a user (“the user may touch the voice recognition button 1921d of the integrated intelligent service UI 1921 to enter the voice in a state where the integrated intelligent service UI 1921 is displayed on the display 120,” paragraph 0234 lines 7-10);
in response to the detecting, initiating, at the client application, a recording of audio data (“the user may touch the voice recognition button 1921d of the integrated intelligent service UI 1921 to enter the voice in a state where the integrated intelligent service UI 1921 is displayed on the display 120,” paragraph 0234 lines 7-10);
receiving, at the client application, a voice utterance associated with the user and based at least in part on the initiating of the recording, encoding the voice utterance of the user (“in screen 2020, the user terminal 100 may receive a user voice as the user input and may recognize the user voice as a text form,” paragraph 0241 lines 1-3);
based at least in part on information within the first instance, extracting, from the first instance and at the client application, a user view context (“Referring to FIG. 6, if receiving a context request from the intelligence agent 151 ({circle around (1)}), the context module 155a may make a request for context information indicating current states of the apps 141 and 143,” paragraph 0125 lines 1-4);
based at least in part on the user view context and the voice utterance, causing a determination of a user intent (“The proposal module 155c of FIG. 4 may estimate the intent of the user and may recommend an instruction to the user based on the intent of the user. For example, the proposal module 155c may recommend the instruction to the user depending on the current state (e.g., a time, a place, a situation, or an app) of the user,” paragraph 0140 lines 1-6); and
based at least in part on the user intent, responding to the voice utterance by automatically populating, with data, the first instance or a second instance of the client application (“in screen 2030, the user terminal 100 may execute a message app, may execute a dialogue box, and may enter a message,” paragraph 0242 lines 1-3).

As to dependent claim 3, Rhee further discloses a system wherein the automatically populating includes automatically switching from the first instance to the second instance and automatically populating the second instance with the data (“the user terminal 100 may recognize the user voice as a text (screen 2010 and screen 2020), may automatically execute the action of an app depending on the path rule corresponding to the user input (screen 2030), and may transmit a message (screen 2040),” paragraph 0244 lines 1-5).

As to dependent claim 4, Rhee further discloses a system wherein the first instance is a page or window, and wherein the automatically populating includes automatically populating a field within the page or window (figure 20 part 2021 automatically populates the text recognized from part 2010).

As to dependent claim 5, Rhee further discloses a system wherein the information extracted at the first instance is currently displayed at a user device (“Referring to FIG. 6, if receiving a context request from the intelligence agent 151 ({circle around (1)}), the context module 155a may make a request for context information indicating current states of the apps 141 and 143,” paragraph 0125 lines 1-4).

As to dependent claim 6, Rhee further discloses a system wherein the user action includes a wake word issued by the user (“In the case where a specified voice (e.g., wake up!) 111b is entered through the microphone 111, the user terminal 100 may display the integrated intelligent service UI 1921 on the display 120,” paragraph 0234 lines 3-6).

As to dependent claim 7, Rhee further discloses a system wherein the user action includes a selection of a user interface element at the client application (“the user may touch the voice recognition button 1921d of the integrated intelligent service UI 1921 to enter the voice in a state where the integrated intelligent service UI 1921 is displayed on the display 120,” paragraph 0234 lines 7-10).

As to dependent claim 8, Rhee further discloses a system wherein the determining of the user intent includes predicting what user interface task the user is trying to accomplish within the client application (“The technology processing the natural language refers to a technology that grasps the intent of a user's utterance and provides the user with the result suitable for the intent,” paragraph 0004 lines 3-6).

As to dependent claim 9, Rhee further discloses a system wherein the causing of the determination of a user intent includes transmitting the user view context and the voice utterance to a user intent understanding service (“Referring to FIG. 1, an integrated intelligent system 10 may include a user terminal 100 (e.g., an electronic device 3401 of FIG. 34), an intelligence server 200, a personal information server 300, and a proposal server 400,” paragraph 0073 lines 1-4) such that the user intent understanding service determines the user intent and sends the user intent to the client application (“The proposal module 155c of FIG. 4 may estimate the intent of the user and may recommend an instruction to the user based on the intent of the user. For example, the proposal module 155c may recommend the instruction to the user depending on the current state (e.g., a time, a place, a situation, or an app) of the user,” paragraph 0140 lines 1-6).

As to independent claim 10, Rhee discloses a computer-implemented method comprising:
receiving utterance data of a user via a client application (“in screen 2020, the user terminal 100 may receive a user voice as the user input and may recognize the user voice as a text form,” paragraph 0241 lines 1-3) and receiving a user view context associated with a first instance of the client application (“Referring to FIG. 6, if receiving a context request from the intelligence agent 151 ({circle around (1)}), the context module 155a may make a request for context information indicating current states of the apps 141 and 143,” paragraph 0125 lines 1-4);
based at least in part on the utterance data and the user view context, determining a user intent of the user of the client application (“The proposal module 155c of FIG. 4 may estimate the intent of the user and may recommend an instruction to the user based on the intent of the user. For example, the proposal module 155c may recommend the instruction to the user depending on the current state (e.g., a time, a place, a situation, or an app) of the user,” paragraph 0140 lines 1-6); and
in response to the determining of the user intent, causing the client application to automatically populate data at the first instance or a second instance of the client application, the automatic populating of the data is at least partially indicative of performing an operation associated with the user intent (“in screen 2030, the user terminal 100 may execute a message app, may execute a dialogue box, and may enter a message,” paragraph 0242 lines 1-3).

As to dependent claim 12, Rhee further discloses a method wherein the causing of the client application to automatically populate data includes transmitting, by a user intent understanding service, a client action request to a user device associated with the client application, the client action request being a request for the client application to populate a specific instance and perform some specific action with a result payload (“the path planner module 230 may determine the user intent and the parameter corresponding to the user input (e.g., an input for selecting C3) additionally entered by the user terminal 100 through the NLU module 220 and may transmit the intent of a user and the parameter to the user terminal 100. The user terminal 100 may select one path rule (e.g., A-B1-C3-D-F) of the plurality of path rules (e.g., A-B1-C1, A-B1-C2, A-B1-C3-D-F, and A-B1-C3-D-E-F) based on the transmitted intent and the transmitted parameter,” paragraph 0186 lines 1-10).

As to dependent claim 13, Rhee further discloses a method wherein the result payload includes a set of values that are to be returned to the client application based at least in part on the voice utterance and the user intent (“the path planner module 230 may determine the user intent and the parameter corresponding to the user input (e.g., an input for selecting C3) additionally entered by the user terminal 100 through the NLU module 220 and may transmit the intent of a user and the parameter to the user terminal 100. The user terminal 100 may select one path rule (e.g., A-B1-C3-D-F) of the plurality of path rules (e.g., A-B1-C1, A-B1-C2, A-B1-C3-D-F, and A-B1-C3-D-E-F) based on the transmitted intent and the transmitted parameter,” paragraph 0186 lines 1-10).

As to dependent claim 14, Rhee further discloses a method wherein the determining of the user intent includes predicting what user interface task the user is trying to accomplish within the client application (“The technology processing the natural language refers to a technology that grasps the intent of a user's utterance and provides the user with the result suitable for the intent,” paragraph 0004 lines 3-6).

As to independent claim 15, Rhee discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method, the method comprising:
rendering a first instance of a client application (“The integrated intelligent service UI 1921 may include a dialogue box area 1921a, an instruction hint area 1921b, and a display area 1921c,” paragraph 0233 lines 6-9);
detecting a user action of a user (“the user may touch the voice recognition button 1921d of the integrated intelligent service UI 1921 to enter the voice in a state where the integrated intelligent service UI 1921 is displayed on the display 120,” paragraph 0234 lines 7-10);
in response to the detecting, initiating a recording of audio data (“the user may touch the voice recognition button 1921d of the integrated intelligent service UI 1921 to enter the voice in a state where the integrated intelligent service UI 1921 is displayed on the display 120,” paragraph 0234 lines 7-10);
receiving a voice utterance associated with the user and based at least in part on the initiating of the recording, encoding the voice utterance of the user (“in screen 2020, the user terminal 100 may receive a user voice as the user input and may recognize the user voice as a text form,” paragraph 0241 lines 1-3);
based at least in part on information within the first instance, extracting, from the first instance, a user view context (“Referring to FIG. 6, if receiving a context request from the intelligence agent 151 ({circle around (1)}), the context module 155a may make a request for context information indicating current states of the apps 141 and 143,” paragraph 0125 lines 1-4);
transmitting the user view context and the voice utterance to one or more services (“Referring to FIG. 1, an integrated intelligent system 10 may include a user terminal 100 (e.g., an electronic device 3401 of FIG. 34), an intelligence server 200, a personal information server 300, and a proposal server 400,” paragraph 0073 lines 1-4), wherein the one or more services determine a user intent (“The proposal module 155c of FIG. 4 may estimate the intent of the user and may recommend an instruction to the user based on the intent of the user. For example, the proposal module 155c may recommend the instruction to the user depending on the current state (e.g., a time, a place, a situation, or an app) of the user,” paragraph 0140 lines 1-6); and
based at least in part on the user intent, responding to the voice utterance by automatically populating, with data, the first instance or a second instance of the client application (“in screen 2030, the user terminal 100 may execute a message app, may execute a dialogue box, and may enter a message,” paragraph 0242 lines 1-3).

As to dependent claim 16, Rhee further discloses media wherein the automatically populating includes automatically switching from the first instance to the second instance and automatically populating the second instance with the data (“the user terminal 100 may recognize the user voice as a text (screen 2010 and screen 2020), may automatically execute the action of an app depending on the path rule corresponding to the user input (screen 2030), and may transmit a message (screen 2040),” paragraph 0244 lines 1-5).

As to dependent claim 17, Rhee further discloses media wherein the first instance is a page or window, and wherein the automatically populating includes automatically populating a field within the page or window (figure 20 part 2021 automatically populates the text recognized from part 2010).

As to dependent claim 18, Rhee further discloses media wherein the user action includes a wake word issued by the user (“In the case where a specified voice (e.g., wake up!) 111b is entered through the microphone 111, the user terminal 100 may display the integrated intelligent service UI 1921 on the display 120,” paragraph 0234 lines 3-6).

As to dependent claim 19, Rhee further discloses media wherein the user action includes a selection of a user interface element at the client application (“the user may touch the voice recognition button 1921d of the integrated intelligent service UI 1921 to enter the voice in a state where the integrated intelligent service UI 1921 is displayed on the display 120,” paragraph 0234 lines 7-10).

As to dependent claim 20, Rhee further discloses media wherein the client application is a calendaring application (“Search for vicinity of the next appointment place,” “The next event location is present & (an event schedule is before getting off work - that is, no working hours),” page 11 table 1 row 4).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhee in view of Hakkani-Tur et al. (US 2017/0024375 A1, hereinafter Hakkani-Tur).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Rhee does not appear to expressly teach a system wherein the determination of the user intent is further based on a determination of information about the user using a graph structure.
Hakkani-Tur teaches a system wherein the determination of the user intent is further based on a determination of information about the user using a graph structure (“These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user. This personal knowledge graph may then applied to respond to user queries,” paragraph 0003 lines 10-14).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intent of Rhee to comprise the graph of Hakkani-Tur.  One would have been motivated to make such a combination “thereby improving personal relevancy of query responses provided to the user” (Hakkani-Tur paragraph 0003 lines 14-15)

As to dependent claim 11, the rejection of claim 10 is incorporated.
Rhee does not appear to expressly teach a method comprising determining, using a graph structure, information about the user, wherein the determination of the user intent is further based on the determination of information about the user using the graph structure.
Hakkani-Tur teaches a method comprising determining, using a graph structure, information about the user, wherein the determination of the user intent is further based on the determination of information about the user using the graph structure (“These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user. This personal knowledge graph may then applied to respond to user queries,” paragraph 0003 lines 10-14).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intent of Rhee to comprise the graph of Hakkani-Tur.  One would have been motivated to make such a combination “thereby improving personal relevancy of query responses provided to the user” (Hakkani-Tur paragraph 0003 lines 14-15)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2013/0219277 A1 disclosing a voice controlled browser
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145